     Case 2:18-cv-02639-CAS-LAL Document 47 Filed 03/19/21 Page 1 of 1 Page ID #:2123




1                                                                                        J S -6
2
3
4
5
6
7
8
                                  UNITED STATES DISTRICT COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11
       SAMUEL ANDERSON,                               Case No. 2:18-CV-2639-CAS (LAL)
12
13                         Petitioner,
                                                      JUDGMENT
14                    v.
15
       JOSEPH W. MOSS,
16
                           Respondent.
17
18
19            Pursuant to the Order Accepting Report and Recommendation of United States
20     Magistrate Judge,
21            IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
22
23     DATED: March 19, 2021                      ____                         ___
                                                  HONORABLE CHRISTINA A. SNYDER
24
                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28




                                                    -1-
